DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restriction
Applicant’s election without traverse of Group I, claims 1-7, 10-12, 15, 18-20 and 34, in the reply filed on June 10, 2022 is acknowledged. Nonelected claims 21, 27, 28 and 31 have been canceled. 

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 20 recites a dosage form comprising a therapeutically effective amount of a compound of claim 1. However, the claim does not recite the purpose for which the compound is to be effective. Therefore, the claim is rendered vague and indefinite. 

Claim Rejections - 35 USC § 102
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-5, 7, 10-12, 15, 19 and 20 are rejected under 35 U.S.C. 102(b) as being anticipated by Kosak (US 6,048,736) with Crini et al (Carbohyd. Res., 1998) and Renard et al (Eur. Polym. J., 1997) to demonstrate structure of Kosak polymer.
Kosak discloses an aqueous solution comprising a cyclodextrin (CD) polymer covalently attached to gamma globulin via an amide linkage. See Preparation IV at col 21-22. The gamma globulin is described as a biorecognition molecule (targeting ligand) but has known therapeutic activity. The polymeric product comprises biocleavable linkages, making it biodegradable. See col 4. The reference does not explicitly describe the physical structure of the polymer resulting from crosslinking CDs with epichlorohydrin. 
Crini discusses solid state NMR study of insoluble epichlorohydrin crosslinked CD polymers. See schemes 1 and 2. Renard discusses the preparation of similar water-soluble versions of the polymer. The water-soluble products differ from the insoluble ones in the degree of substitution of the CD. See Scheme 1 and page 53. The same condensation reaction takes place, only differing in the density of crosslinking. The Kosak product would appear to meet the structural limitations of the claims, so that the burden is on Applicant to show a novel or unobvious difference between the claimed product and the product of the prior art. 

Claims 1-5, 7, 9, 10, 11, 15 and 20 are rejected under 35 U.S.C. 102(b) as being anticipated by Gonzalez et al (WO 00/01734).
	Gonzalez discloses linear biodegradable cyclodextrin (CD) copolymers for the delivery of therapeutic agents. See abstract and reference claims. The reference further discloses a method of preparing said copolymers as well as an embodiment wherein a folic acid moiety is covalently attached to a copolymer. See pp 36-41. As above, the folic acid moiety is described as a “ligand,” similar to the “targeting ligands” in the instant invention. However, the “ligands” in the art and the “therapeutic agents” of the claims are not mutually exclusive groups. For example, in the cited embodiment, folic acid, is consistent with Applicant’s definition of therapeutic agent. 

Claims 3 and 4 are rejected under 35 U.S.C. 102(b) as being anticipated by Yano et al (J. Pharm. Sci., 2001).
The minimum requirements for claims 3 and 4 are (1) a CD and (2) a therapeutic agent wherein these two components are covalently attached. Yano discloses prednisolone conjugated to a cyclodextrin. See Scheme 1. Claim 3 further requires that the “P” variable be a monomer unit of a polymer. The succinyl moiety meets that limitation.    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 10-12, 15 and 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kosak (US 6,048,736). 
Kosak teaches as set forth above. The reference further teaches an embodiment of the CD polymers comprising a covalently tethered guest and a covalently coupled biorecognition molecule (targeting ligand). See col 7, beginning line 65, continuing through col 8, line 57. Targeting ligands are described at col 4-6. These may be essentially anything including molecules considered to be drugs. See col 5, lines 1-47. Coupling agents are described in col 10. Many of them result in biodegradable linkages. In the discussion of active agents, the reference addresses what is meant by “drug” and includes many known hydrophobic/sparingly soluble compounds, such as doxorubicin. The preferred molecular weight range of the products is about 20,000-50,000 daltons. See col 23, lines 7-10. The reference further suggests the use of biocleavable peptide linkers but does not exemplify a product having such a linker.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to prepare the cyclodextrin polymers of Kosak using any molecule suggested as a targeting ligand with a reasonable expectation of success because it is suggested in the art. Many, if not most, of these suggested ligands have known therapeutic activity, so the product prepared according to Kosak would be a branched cyclodextrin-containing polymer comprising a covalently attached therapeutic agent. It would be further obvious to prepare a product having the active agent tethered to the polymer structure, as suggested. The artisan would be motivated to prepare the tether with a biohydrolyzable linkage, such as a peptide, to facilitate the release of the agent in vivo. It would be further within the scope of the artisan to optimize the molecular weight of the product as suggested. It would be further obvious to prepare pharmaceutical compositions of these products for their art-disclosed utility as drug carriers.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The instant claims are drawn to a broad group of cyclodextrin-containing polymers comprising at least a therapeutic agent covalently attached thereto. Applicant has had many patents granted to products anticipating or making obvious the instant product. 
Claims 1-7, 10-12, 15, 18-20 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims in the U.S. Patents listed below. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 1, 2, 4-7, 10-12, 15, 19, 20 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 in the U.S. Patent 9,610,360.
Claim 23 drawn to a pharmaceutical composition comprising a cyclodextrin-containing polymer with alternating PEG moieties comprising an anti-cancer agent attached via a biohydrolyzable bond. The claim anticipates instant claims 1, 2, 4-7, 10-12, 19, 20 and 34. It would appear that a polymer with this structure would be bioerodable, as recited in claim 15.  
Claims 1, 2, 4-7, 10-12, 15 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 31 in the U.S. Patent 9,550,860.
Claim 31 drawn to a method of making a cyclodextrin-containing polymer comprising a taxane, wherein the taxane is released upon administration to a patient. In preparing the product, one of ordinary skill would arrive at the instant product, anticipating instant claims 1, 2, 4-7, 10-12 and 34. It would appear that a polymer with this structure would be bioerodable, as recited in claim 15.

Claims 1, 2, 4-7, 10-12, 15 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 31 in the U.S. Patent 8,680,202.
Claim 31 drawn to a method of making a cyclodextrin-containing polymer comprising camptothecin, attached via a biohydrolyzable amide bond comprising an amino acid linker. In preparing the product, one of ordinary skill would arrive at the instant product, anticipating instant claims 1, 2, 4-7, 10-12 and 34. It would appear that a polymer with this structure would be bioerodable, as recited in claim 15. 

Claims 1, 2, 4-7, 10, 12, 15, 19, 20 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 8 and 10 in the U.S. Patent 8,609,081.
Reference claim 5 is drawn to a pharmaceutical composition comprising cyclodextrin-containing polymer comprising a therapeutic agent, attached via a biohydrolyzable bond wherein the cyclodextrins are linked by various comonomers, such as an amino acid. This claim anticipates instant claims 1, 2, 4, 5, 10, 19, 20 and 34. With respect to claim 6, it would be within the scope of the artisan to select any of the linkers and arrive at one recited in the instant claim.  
Claim 10 is drawn to a pharmaceutical composition comprising cyclodextrin-containing polymer comprising doxorubicin, an anti-cancer agent, attached via a biohydrolyzable bond with an amino acid linker. This claim further anticipates claims 7 and 12.
Claim 8 is drawn to a pharmaceutical composition comprising cyclodextrin-containing polymer comprising PEG as comonomers. It would appear that such a structure would be bioerodable, as recited in claim 15. 

Claims 1, 2, 4-7, 10, 12, 15, 19, 20 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 12 and 22 in the U.S. Patent 8,603,454.
Reference claim 5 is drawn to a pharmaceutical composition comprising cyclodextrin-containing polymer comprising a therapeutic agent, attached via a biohydrolyzable bond wherein the cyclodextrins are linked by various comonomers, such as an amino acid. This claim anticipates instant claims 1, 2, 4, 5, 10, 19, 20 and 34. With respect to claim 6, it would be within the scope of the artisan to select any of the linkers and arrive at one recited in the instant claim.  
Claim 12 is drawn to a pharmaceutical composition comprising cyclodextrin-containing polymer comprising topetocan, an anti-cancer agent, attached via a biohydrolyzable bond with an amino acid linker. This claim further anticipates claims 7 and 12.
Claim 22 is drawn to a pharmaceutical composition comprising cyclodextrin-containing polymer comprising PEG as comonomers. It would appear that such a structure would be bioerodable, as recited in claim 15. 


Claims 1, 2, 4-7, 10-12, 15, 18-20 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 43 in the U.S. Patent 8,580,244.
Claim 11 is drawn to a pharmaceutical composition comprising cyclodextrin-containing polymer comprising a camptothecin, attached via a biohydrolyzable bond wherein the molecular weight is 70 kDa to 150 kDa. With respect to claim 18, in the absence of unexpected results, it would be within the scope of the artisan to optimize the molecular weight through routine experimentation.
Claim 43 is drawn to a pharmaceutical composition comprising cyclodextrin-containing polymer comprising a camptothecin, attached via a biohydrolyzable bond with an amino acid linker. This claim anticipates claims 1, 2, 4-7, 10-12, 19, 20 and 34. With respect to claim 15, the PEG backbone suggests that the polymer is bioerodible.

 Claims 1, 2, 4-7, 10-12, 15 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 in the U.S. Patent 8,580,243.
Claim 11 is drawn to a pharmaceutical composition comprising cyclodextrin-containing polymer comprising a taxane, attached via a biohydrolyzable bond wherein the molecular weight is 70 kDa to 150 kDa. This claim anticipates claims 1, 2, 4-7, 10-12, 19, 20 and 34. With respect to claim 15, the PEG backbone suggests that the polymer is bioerodible. With respect to claim 18, in the absence of unexpected results, it would be within the scope of the artisan to optimize the molecular weight through routine experimentation.


Claims 1, 2, 4-7, 10-12, 15, 18-20 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 42 in the U.S. Patent 8,580,242.
Claim 11 is drawn to a pharmaceutical composition comprising cyclodextrin-containing polymer comprising a taxane, attached via a biohydrolyzable bond wherein the molecular weight is 70 kDa to 150 kDa. With respect to claim 18, in the absence of unexpected results, it would be within the scope of the artisan to optimize the molecular weight through routine experimentation.
Claim 42 is drawn to a pharmaceutical composition comprising cyclodextrin-containing polymer comprising a taxane, attached via a biohydrolyzable bond with an amino acid linker. This claim anticipates claims 1, 2, 4-7, 10-12, 19, 20 and 34. With respect to claim 15, the PEG backbone suggests that the polymer is bioerodible.

Claims 1, 2, 4, 7, 10, 12, 19, 20 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 in the U.S. Patent 8,518,388.
Reference claim 11 is drawn to a cyclodextrin-containing polymer comprising camptothecin, attached via a biohydrolyzable bond, wherein the molecular weight is 70 kDa to 150 kDa. This claim anticipates claims 1, 2, 4, 7, 10, 12 and 34. With respect to claims 19 and 20, one of ordinary skill would recognize camptothecin as an anti-cancer drug, so it would have been obvious to prepare this product in the form of a pharmaceutical composition to administer for treatment.



Claims 1, 2, 4-7, 10-12, 15, 19, 20 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 in the U.S. Patent 8,497,365.
Claim 1 is drawn to a cyclodextrin-containing polymer comprising tubulysin attached via a biohydrolyzable amide bond. This claim anticipates claims 1, 2, 4-7, 10-12 and 34. With respect to claims 19 and 20, one of ordinary skill would recognize tubulysin as an anti-cancer drug, so it would have been obvious to prepare this product in the form of a pharmaceutical composition to administer for treatment. 

Claims 1, 2, 4, 7, 10, 12, 15, 19, 20 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 in the U.S. Patent 8,475,781.
Reference claim 23 is drawn to a cyclodextrin-containing polymer comprising camptothecin, attached via a biohydrolyzable bond, wherein the molecular weight is 70 kDa to 150 kDa. This claim anticipates claims 1, 2, 4, 7, 10, 12 and 34. With respect to claim 15, the PEG backbone suggests that the polymer is bioerodible. With respect to claims 19 and 20, one of ordinary skill would recognize camptothecin as an anti-cancer drug, so it would have been obvious to prepare this product in the form of a pharmaceutical composition to administer for treatment.

Claims 1, 2, 4, 7, 10, 12, 15, 19, 20 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 in the U.S. Patent 8,404,662.
Reference claim 8 is drawn to a cyclodextrin-containing polymer comprising camptothecin, attached via a biohydrolyzable bond, wherein the molecular weight is 70 kDa to 150 kDa. This claim anticipates claims 1, 2, 4, 7, 10 and 12. With respect to claim 15, the PEG backbone suggests that the polymer is bioerodible. With respect to claims 19 and 20, one of ordinary skill would recognize camptothecin as an anti-cancer drug, so it would have been obvious to prepare this product in the form of a pharmaceutical composition to administer for treatment.

Claims 1, 2, 4, 7, 10, 12, 18-20 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 in the U.S. Patent 8,399,431.
Reference claim 12 is drawn to a cyclodextrin-containing polymer comprising camptothecin, attached via a biohydrolyzable bond, wherein the molecular weight is 70 kDa to 150 kDa. This claim anticipates claims 1, 2, 4, 7, 10, 12 and 34. With respect to claim 18, in the absence of unexpected results, it would be within the scope of the artisan to optimize the molecular weight through routine experimentation. With respect to claims 19 and 20, one of ordinary skill would recognize camptothecin as an anti-cancer drug, so it would have been obvious to prepare this product in the form of a pharmaceutical composition to administer for treatment.

Claims 1, 2, 4, 7, 10, 12, 18-20 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 in the U.S. Patent 8,389,499.
Claim 12 is drawn to a pharmaceutical composition comprising cyclodextrin-containing polymer comprising a taxane, attached via a biohydrolyzable bond, wherein the molecular weight is 70 kDa to 150 kDa. This claim anticipates claims 1, 2, 4, 7, 10, 12 and 34. With respect to claim 18, in the absence of unexpected results, it would be within the scope of the artisan to optimize the molecular weight through routine experimentation. With respect to claims 19 and 20, one of ordinary skill would recognize taxanes as an anti-cancer drug, so it would have been obvious to prepare this product in the form of a pharmaceutical composition to administer for treatment.

Claims 1, 2, 4-7, 10, 12, 15, 18-20 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 or 7 in the U.S. Patent 8,252,276.
Reference claim 2 is drawn to cyclodextrin-containing polymer comprising cysteine linkers that may have therapeutic agents covalently attached and has a molecular weight of 27 kDa to 99.6 kDa. It would be obvious to select a therapeutic agent for the preparation of this product and further prepare it in the form of a pharmaceutical composition. The structure suggests that it is bioerodable. This claim makes obvious instant claims 1, 2, 4-7, 12, 15 and 18-20. 
Reference claim 7 is drawn to a water-soluble linear polymer comprising cyclodextrin comonomers and therapeutic agents that are cleaved under biological conditions to release the agents, which are camptothecin molecules. This claim anticipates 1, 2, 4, 7, 10 and 12.  

Claims 1, 2, 4-7, 10-12, 15, 18-20 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 60 in the U.S. Patent 8,110,179.
Reference claim 60 is drawn to a cyclodextrin-containing polymer comprising camptothecin, attached via a biohydrolyzable ester bond via a glycine linker. This claim anticipates instant claims 1, 2, 4-7, 10-12 and 34. The main component of the backbone is PEG, so that it would appear to be bioerodable. One of ordinary skill would recognize camptothecin as an anti-cancer drug, so it would have been obvious to prepare this product in the form of a pharmaceutical composition to administer for treatment. With respect to instant claim 18, in the absence of unexpected results, it would be within the scope of the artisan to optimize the molecular weight of the product and arrive at the instant product. 

Claims 1-7, 10-12, 15, 18-20 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10-12, 15, 18 and 19 in the U.S. Patent 7,270,808.
Reference claims 1-4 are drawn to essentially the same generic formulae recited in instant claims 1-4. They differ in that the reference claims require a plurality of therapeutic agents covalently attached via a biohydrolyzable linker, making them narrower than the instant claims, thereby anticipating them. Dependent reference claims 5-7, 10-12, 15, 18 and 19 similarly anticipate instant claims 5-7, 10-12, 15 and 18-20. 
Reference claim 3 recites a linear polymer comprising pendant cyclodextrins and a plurality of covalently attached active agents that are cleaved under biological conditions. The polymers are not described as water-soluble, as required by instant claim 34. It would have been obvious to prepare such a polymer with a water-soluble backbone and arrive at the product of claim 34. The artisan would be motivated to do so because a water-soluble product would be more desirable for therapeutic administration. 





Examiner’s hours and contact numbers    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached from 11:00 to 8:00 ET Monday through Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623